Title: 24th.
From: Adams, John Quincy
To: 


       This forenoon I was present at the marriage, of Mr. Nash and Miss Apthorp. They were married in the Chapel by Mr. Parker, as Mr. Freeman, the minister there, not having receiv’d orders, cannot perform the Ceremony. He was however present and in the Pulpit, where he was kind enough to give me a place. Mr. Tyler, who is intimate with him, introduced me to him. Mr. Nash was dress’d in his uniform, plainly, as becomes an Officer, and a gentleman. Miss Apthorp, was elegantly dress’d, though the colour of her gown appear’d to me, sober for the occasion. The old man look’d happy, as if he was giving his Daughter to a member of the British royal family. The mother appeared dejected, nor can any person, who considers the consequences of this event, wonder at it. The poor girl herself, as the ceremony was performing, trembled like a leaf—and for my heart I could not help trembling for her too. Her prospects are not, I think to be envied. Her father may think it, an honour for her to be connected with a british officer.
       
        Mais sans argent l’honneur n’est qu’une maladie.
       
       The gentleman’s father is purser on board a king’s ship. He himself is 1st. Lieutenant on board another; his fortune independent of his pay, is not large I am told, and surely if an officer’s pay is scarcely sufficient to maintain him alone, it must fall short when he has a wife and family to support. But what with many People, would be a still greater objection to their union, is that this pair 3 months ago were perfect strangers to each other. Tinder, is but too often the emblem of a sudden passion: I wish it may not be in this Case. I sincerely hope, that the maxim audaces fortuna juvat, may prove just, and that every sort of Happiness may attend them through Life.
       Dined at Mr. Palmer’s, and sent an excuse to Mr. Russel, who had invited me. The weather was disagreeable all the morning, and at about noon it began to be hazy. It continued so, all the afternoon; but I intended notwithstanding that, to go out this evening as far as Genl. Warren’s. I had my horse saddled and bridled, when the rain began to shower down in such a manner, that I determined at length to remain in town. I went with Mr. Tyler, and spent the evening with Mr. Gore, a lawyer. He spoke of a Mr. le Washington, who arrived here in the last vessel from London; a traveller greatly improved in the art of fiction. Slept again at Mr. Palmer’s.
      